Mag. Judge Dkt. No. \^              ^A'-''' \ L,/'




           USAONo.^3

The Government respectfully requests the Court to dismiss wtfewrf prejudice the _J"^ _Complaint _ Remova]
Proceedings in

                                         ^-
United States v.                ^
./T-te'Gompiai^/Rule 40 Affidavit was filed on
              ..,..-"/




       U.S. Marshals please withdraw warrant.
                                                                         / ASSISTXNT UNrTED ST^ES ATTORNEY
                                                                               'sMr'i.    /("" < y^ •-^
                                                                                  ..v.A.' ;' \. \ i /'


                                                                            (Print name)




UNRnEErg^ES MAGISTRATE JUDGE                                                DATE



Distribution: White —>• Court       Yellow -^ U.S. Marshals   GTCCTI ~>- Pretrial Services        Pink ^-AUSA Copy




        DATED: 12/11/19




                                                                                        ^avison
                                                                         .Ufiited States Magistrate Judge
